*541
By the Court,

Nelson, J.
The language of the act is that judgment in a case like this may be entered against the plaintiff, according to the course and practice of the court. It is not like the provision passed upon in 5 Wendell, 136, where the time within which the act to be done is limited by statute. Here it is left subject to the course and practice of the court, and consequently in this, as in ordinary actions, a party who has suffered a default may be relieved on shewing good cause. The default is set aside, on payment of costs.